Citation Nr: 1208698	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-40 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, claimed as myocardial ischemia and coronary artery disease.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) which denied service connection for myocardial ischemia.

A video conference hearing was held in April 2006 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the matter for additional development in July 2007 and May 2008.  The case now returns to the Board for additional appellate review.


FINDING OF FACT

The Veteran's myocardial ischemia and coronary artery disease are not etiologically related to service.


CONCLUSION OF LAW

Myocardial ischemia and coronary artery disease were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim prior to its initial adjudication, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized medical opinions, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that VA obtained several medical opinions to address the etiology of the Veteran's condition.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA opinions obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the nature and etiology of the Veteran's heart condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition." 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

C.  Evidence

The Veteran underwent an induction examination in September 1969.  No relevant abnormalities were detected.  On an associated Report of Medical History, the Veteran was noted to have had a history of rheumatic fever in 1963, as well as a questionable heart murmur.  As part of a separation examination dated October 1971, the Veteran was seen for a heart murmur.  The examining physician noted that the Veteran was asymptomatic.  A chest x-ray and electrocardiogram were within normal limits.  He was diagnosed with a functional heart murmur.  No other abnormalities were noted on the separation examination.

The Veteran submitted a September 2002 letter from Dr. L.W., D.O.  She stated that the Veteran was inducted into service despite having a heart murmur related to childhood rheumatic fever.  This led to peripheral vascular disease.  

VA treatment records dated January 2003 show the Veteran underwent a coronary artery bypass due to diagnoses of coronary artery disease and severe atherosclerotic peripheral vascular disease.

In an August 2004 statement, the Veteran attributed his heart murmur and myocardial ischemia to his previous bout with rheumatic fever.

VA treatment records dated October 2004 reflect a diagnosis of ischemia of the anterior wall, lateral wall, and inferior wall.  Additional records dated December 2004 show a diagnosis of severe coronary artery disease.

A Veterans Health Administration (VHA) opinion was obtained in August 2010, and an addendum was provided in November 2010.  He stated that the Veteran's coronary artery disease and ischemia were less likely than not related to his heart murmur and history of rheumatic fever.  Ischemia was due to coronary artery disease, which itself has never been attributed to rheumatic fever or a heart murmur.  Coronary artery disease was most likely the result of age, diabetes, hypertension, smoking, and genetics.  Rheumatic fever and service were not related.

In April 2011, the Veteran submitted a statement in support of his claim.  He stated that, at the time of his induction into service, he submitted letters from doctors noting that he had a heart murmur and should not be available for military service.  At the time of his separation, he was told that he should have been relieved of service due to his murmur.  During service, he was never tested to see if additional damage was being done to his heart.  He also indicated that he had never smoked.

The Veteran also submitted research articles asserting that rheumatic fever can damage the heart values, which in turn can cause blood clots or infections residuals to build up in the valves, embolize the coronary arteries, and cause ischemia; and that a heart murmur itself could allow enough leakage from a damaged valve to cause ischemia from a loss of pressure.  One article, from the Texas Heart Institute, noted that prior to antibiotics, rheumatic fever was the single biggest cause of valve disease.  The other article, from the Israel Journal of Medical Sciences, noted that a myocardial infarction-like picture can occur during acute rheumatic fever.

Another VHA opinion was obtained in October 2011 to address the research submitted by the Veteran.  The examiner reviewed the claims file, including the prior opinions, and agreed that coronary artery disease and myocardial ischemia were less likely than not related to the Veteran's heart murmur, history of rheumatic fever, or service.  He noted that the article from the Israel Journal of Medical Sciences was pertinent to acute rheumatic fever, which did not apply to this case as the Veteran's rheumatic fever predated his service by several years.  The second publication from the Texas Heart Institute describes both acute rheumatic fever and rheumatic heart disease.  Individuals with the latter are at risk for long term problems secondary to their heart valves.  However, not all patients with rheumatic fever develop rheumatic heart disease.  The available records do not demonstrate any significant valvular heart disease.  The Veteran's service records indicate only a functional murmur, which is not indicative of the structural heart disease present in rheumatic heart disease.  The available evidence supports a history of coronary artery disease with bypass surgery in 2003, most likely related to diabetes, hyperlipidemia, and hypertension.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for a heart condition is not warranted.

Initially, the Board notes that a history of rheumatic fever and a questionable heart murmur were noted on during the Veteran's September 1969 induction examination.  However, no physical abnormalities were recorded.  As noted above, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b).  Therefore, the Veteran is presumed to have been in sound condition at the time of his induction.  Absent any documented treatment prior to service, the Veteran's statements concerning a preexisting condition, alone, do not constitute clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Crowe, supra; see also Quirin.

While the Veteran was seen for a heart murmur in service, the overall weight of the evidence is against a finding that his current myocardial ischemia or coronary artery disease are etiologically related to this murmur, or otherwise related to service.  The Veteran was not diagnosed with coronary artery disease or myocardial ischemia during service or within one year of his discharge.

There are also several medical opinions addressing the Veteran's heart condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The 2002 opinion from Dr. L.W. stated that the Veteran was inducted into service despite having a heart murmur related to childhood rheumatic fever.  This led to peripheral vascular disease.  However, Dr. L.W. does not provide a rationale or basis for her conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board has considered the research articles submitted by the Veteran in support of his claim.  However, the Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the materials submitted do not specifically address the Veteran's condition, they are insufficient to establish an etiological nexus alone. 

In contrast, the VHA opinions obtained in this case indicate that the Veteran's ischemia and coronary artery disease are not related to his heart murmur.  These opinions, particularly the October 2011 opinion, are based on a review of the claims file, address the research submitted by the Veteran, and provide adequate rationale for the conclusions reached.  The Board finds these opinions to be the most probative evidence in address the etiology of the Veteran's current conditions.

The Board has also considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report observable symptoms, he has not demonstrated the medical knowledge required to establish an etiological nexus between his current heart conditions and service, to include a heart murmur in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service.

The preponderance of the evidence is against finding that the Veteran has a heart condition etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

The preponderance of the evidence is against finding that the Veteran has myocardial ischemia or coronary artery disease etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for a heart condition is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


